PLAN OF REORGANIZATION THIS PLAN OF REORGANIZATION (the “Plan”), is made as of this 21st day of June, 2010, by Franklin Templeton Fund Allocator Series (the “Trust”), a statutory trust created under the laws of the State of Delaware, with its principal place of business at One Franklin Parkway, San Mateo, CA 94403-1906, on behalf of its series, Franklin Templeton Perspectives Allocation Fund (“Perspectives Fund”) and Franklin Templeton Corefolio Allocation Fund (“Corefolio Fund”) (together, the “Funds” and, individually, a “Fund”). PLAN OF REORGANIZATION The reorganization (hereinafter referred to as the “Reorganization”) will consist of (i)the acquisition by the Trust, on behalf of Corefolio Fund, of substantially all of the property, assets and goodwill of Perspectives Fund in exchange solely for full and fractional ClassA, Class C, Class R and Advisor Class shares of beneficial interest, with no par value, of Corefolio Fund (“Corefolio Fund Shares”); (ii)the distribution of Corefolio Fund Shares to the holders of Class A, Class C, Class R and Advisor Class shares of beneficial interest of Perspectives Fund (the “Perspectives Fund Shares”), respectively, according to their respective interests in Perspectives Fund in complete liquidation of Perspectives Fund; and (iii)the dissolution of Perspectives Fund as soon as is practicable after the closing (as described in Section3, hereinafter called the “Closing”), all upon and subject to the terms and conditions of the Plan hereinafter set forth. AGREEMENT In order to consummate the Reorganization and in consideration of the premises and of the covenants and agreements hereinafter set forth, the Trust covenants and agrees as follows: 1. Sale and Transfer of Assets, Liquidation and Dissolution of Perspectives Fund. (a) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties herein contained, and in consideration of the delivery of the number of Corefolio Fund Shares hereinafter provided, the Trust, on behalf of Perspectives Fund, agrees that, at the time of Closing, it will convey, transfer and deliver to the Trust, for the benefit of Corefolio Fund, all of Perspectives Fund’s then existing assets, including any interest in pending or future legal claims in connection with past or present portfolio holdings, whether in form of class action claims, opt-out or other direct litigation claims, or regulator or government-established investor recovery fund claims, and any and all resulting recoveries, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders’ rights of redemption), except for cash, bank deposits, or cash equivalent securities in an estimated amount necessary to: (i)pay 25% of the costs and expenses of carrying out the Reorganization (including, but not limited to, fees of counsel and accountants, and expenses of its liquidation and dissolution contemplated hereunder), in accordance with Section 7 of the Plan, which costs and expenses shall be established on Perspectives Fund’s books as liability reserves; (ii) discharge its unpaid liabilities on its books at the Closing Date (as such term is defined in Section3), including, but not limited to, its income dividends and capital gains distributions, if any, payable for the period prior to, and through, the Closing Date; and (iii)pay such contingent liabilities, if any, as the officers of the Trust, on behalf of Perspectives Fund, shall reasonably deem to exist against Perspectives Fund at the Closing Date, for which contingent and other appropriate liability reserves shall be established on Perspectives Fund’s books (such assets hereinafter “Net Assets”). Corefolio Fund shall not assume any liability of Perspectives Fund, whether accrued or contingent, known or unknown, and Perspectives Fund shall use its reasonable best efforts to discharge all of the known liabilities of Perspectives Fund, so far as may be possible, from the cash, bank deposits and cash equivalent securities described above. I # 1028876 v.1 (b) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties of the Trust herein contained, and in consideration of such sale, conveyance, transfer, and delivery, the Trust agrees at the Closing to deliver the number of Corefolio Fund Shares, determined by dividing the net asset value per share of each Class A, Class C, Class R and Advisor Class share of Perspectives Fund by the net asset value per share each of Class A, Class C, Class R and Advisor Class shares of Corefolio Fund, respectively, and separately multiplying the result thereof by the number of outstanding Class A, Class C, Class R and Advisor Class shares, respectively, of Perspectives Fund as of 1:00 p.m., Pacific Time, on the Closing Date. The Corefolio Fund Shares delivered at the Closing shall have an aggregate net asset value equal to the value of Perspectives Fund’s Net Assets, all determined as provided in Section 2 of the Plan and as of the date and time specified herein. (c) Immediately following the Closing, Perspectives Fund shall be dissolved and shall distribute the Corefolio Fund Shares received by Perspectives Fund pursuant to this Section 1 pro rata to Perspectives Fund’s shareholders of record, based upon their respective holdings of Perspectives Fund, as of the close of business on the Closing Date. Such distribution shall be accomplished by the establishment of accounts on the share records of Corefolio Fund of the type and in the amounts due such shareholders based on their respective holdings in Perspectives Fund as of the close of business on the Closing Date.
